      Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 1 of 26




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

TODD D. NELSON,

                            Plaintiff,                         OPINION AND ORDER
       v.
                                                                     20-cv-585-wmc
NORTH CENTRAL STATES REGIONAL
COUNCIL OF CARPENTERS’ PENSION
FUND,

                            Defendant.


       In July of 2006, plaintiff Todd Nelson sustained an injury to his neck while lifting

tiles at work. Since that date, he has been unable to earn more than $8000 per year, and

three doctors have found him to be permanently disabled. In 2017, after discovering he

might be eligible due to his two decades of contributions, Nelson also submitted a benefits

application to defendant North Central States Regional Council of Carpenters’ Pension

Fund (“North Central”). At the initial level, the Trustees concluded Nelson was eligible

for both prospective and twelve months of retroactive disability benefits. On review,

however, the eligibility committee decided that Nelson was owed no more than twelve

months of retroactive disability benefits. As for any prospective right, the committee found

Nelson was ineligible, including for unreduced early retirement benefits. At the final level

of review, North Central’s executive committee affirmed that Nelson was owed no more

than twelve months of retroactive disability benefits without expressly addressing his claim

for unreduced early retirement benefits.

       Plaintiff subsequently filed this lawsuit, claiming that North Central wrongfully

denied Nelson’s claims for unreduced early retirement benefits and disability benefits in
       Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 2 of 26




violation of § 502(a)(1)(B) of the Employee Retirement Income Security Act (“ERISA”)

(codified at 29 U.S.C. § 1132(a)(1)(B)). In response, defendant counterclaimed, seeking

to walk back any payments made based on their initial determination that Nelson was

owed prospective disability benefits and requesting their repayment. Now pending before

the court is defendant’s motion for judgment on the administrative record and plaintiff’s

motion for summary judgment. For the reasons discussed below, the court will enter

judgment against plaintiff on his claim for an award of additional, retroactive disability

benefits, but will otherwise grant his requested relief for unreduced early retirement

benefits. Finally, for the same reasons, the court will dismiss defendant’s counterclaim.



                                    UNDISPUTED FACTS1

    A. The Plan

       Nelson was a participant in the North Central States Regional Council of

Carpenters’ Pension Fund Pension Plan (“the Plan”). Contributions were last paid to the

Fund on Nelson’s behalf on July 31, 2006.



1
  The following facts are considered material and undisputed for the purposes of this opinion based
on the administrative record as previously supplemented. Holmstrom v. Metro. Life Ins. Co., 615 F.3d
758, 761 (7th Cir. 2010). Specifically, the court grants the parties’ stipulation to supplement the
administrative record with copies of Nelson’s medical records. (See Stip. to Supp. Admin. Record
(dkt. #16).) The court will also consider the Plan’s “summary plan description” (“SPD”) to be a
part of the administrative record. To the extent the Plan conflicts with the SPD, defendant’s only
objection is that the Plan controls. Even if true, this is no argument to exclude the SPD entirely
from the administrative record. See Pettaway v. Tchrs. Ins. & Annuity Ass'n of Am., 644 F.3d 427,
433 (D.C. Cir. 2011) (“Far from being an irrelevant piece of human resources material, the
Summary Plan Description is the ERISA-mandated, plain-language document upon which plan
participants may rely to understand their benefits.”). Thus, the administrative record in this case
includes the record compiled by North Central (AR vol. 1 (dkt. #14); AR vol. 2 (dkt. #15)),
Nelson’s medical records (AR vol. 3 (dkt. #17)), and the summary plan description (AR vol. 4 (dkt.
#24-3)).

                                                 2
      Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 3 of 26




       The Plan grants discretion to the Trustees to construe and interpret the Plan.

Article VII addresses claims for total and permanent disability benefits. Under Section

7.1, total and permanent disability benefits are payable when: the participant has ten years

of continuous service immediately preceding his total and permanent disability; the total

and permanent disability occurs within 24 months of the last month for which

contributions were payable to the fund on the participant’s behalf; the participant applies

for benefits, submitting satisfactory evidence of his disability; and the Trustees approve

the application.

       Section 7.2, defines “Total and Permanent Disability” as:

              physical or mental condition of a Participant which the
              Trustees, in their sole judgment, find on the basis of medical
              evidence, totally and permanently to prevent such participant
              from engaging in any regular occupation or employment for
              remuneration or profit and which, within reasonable medical
              probability, will be permanent and continuous during the
              remainder of his life.

(AR vol. 1 at 173.) The Plan itself does not provide a definition of what constitutes

“employment for remuneration or profit” for purposes of Section 7.2; however, the

Summary Plan Description (“SPD”) provides that a participant engages in employment for

reasonable remuneration or profit if his income equals or exceeds 2,080 hours of wages at

the federal minimum wage. Section 7.2 further provides that the Trustees may in their

discretion accept a Social Security award of disability benefits as evidence of total and

permanent disability.

       A participant may apply for early retirement benefit (reduced or unreduced) upon

reaching the later of age 55 or his tenth anniversary of participation in the Plan. Moreover,


                                             3
      Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 4 of 26




a participant may receive unreduced early retirements if he has twenty years of continuous

service immediately preceding his retirement and is determined to be totally and

permanently disabled at the time he applies for an early retirement benefit, provided the

total and permanent disability occurred within 36 months of the last month for which

contributions were made on his behalf. To be eligible to receive early retirement benefits,

he must have “applied for an Early Retirement Benefit on a form prescribed by or

satisfactory to the Trustees,” and further, the Trustees must have approved the application.

(AR vol. 1 at 153.) If the Trustees approve an application for disability benefits, the Plan

also contemplates approval of retroactive benefits of not more than twelve months of

retroactive payments are to be made, except that a greater award may be given if the

Trustees “in their discretion, determine the circumstances warrant it on a case by case

basis.” (AR vol. 1 at 177.)

       On the other hand, if an application is denied in whole or in part by the Trustees,

the Plan permits participants to request a review by the eligibility committee. Additionally,

a participant may request further review of the eligibility committee’s determination by

the executive committee. The Plan requires the executive committee to render a decision

within 60 days after receipt of the written request for further review, except for disability

claims, which are to be rendered within 90 days.



   B. Nelson’s Medical History

       Nelson suffers from a variety of medical conditions, including degenerative disc

disease, arthropathy, fibromyalgia, and hypertension. In 1999, Nelson underwent a C6-

C7 cervical spine fusion to treat chronic neck pain secondary to a work-related injury. As
                                             4
      Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 5 of 26




previously noted, Nelson suffered another injury at work on July 11, 2006, while lifting

tiles as a part of his job as a ceiling installer. About a week after his injury, Nelson met

with his primary care physician, Jeffrey Kiel, M.D., complaining of pain and tingling that

radiated down the right side of his back and into his leg, limited range of motion, and

diffuse tightness and tenderness of paraspinous muscles. An x-ray and MRI confirmed a

new, prolapsed disc at C7-T1 contacting a nerve. On July 25, 2006, therefore, Dr. Kiel

limited Nelson to only sedentary work with restrictions on neck movement.

       At an August 18, 2006, follow-up appointment, Dr. Kiel advised that “[Nelson]

should not work in the field at this time, esp[ecially] looking up at the ceilings as this will

only make his herniations worse.” (AR vol. 3 at 32.) On October 12, 2006, Dr. Kiel

reiterated that Nelson could only work in a sedentary capacity, and because of Nelson’s

recurrent neck problems, further stated that he could not do a significant amount of

looking up or working with his arms over his head. Dr. Kiel also limited Nelson to lifting

no more than ten pounds and seldom lifting above mid chest.

       At the end of December of 2006, Nelson began physical therapy with Melissa

Roswold, P.T. Physical Therapist Roswold noted that Nelson had “significant left upper

extremity symptoms” and “extensive cervical spine degeneration” that limits his

“functional activities such as sitting, standing, and sleeping.” (AR vol. 3 at 73.) Despite

attending twice weekly physical therapy throughout 2006 and into 2007, Nelson

continued to struggle with neck pain.

       Dr. Kiel then referred Nelson to Mark Moore, M.D., in occupational medicine, who

met with Nelson on May 11, 2007. Dr. Moore concluded after an examination that Nelson


                                              5
      Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 6 of 26




should be subject to the following permanent restrictions:

              He should have a 10-pound occasional lift restriction, should
              have a restriction for no repetitive motions of the neck, and
              absolutely no backward extension. Pushing and pulling should
              be limited to 25 pounds. . . . He can occasionally bend, squat,
              or twist, and crawling should be seldom. No lifting above mid
              chest.

(AR vol. 3 at 117-19.) In particular, according to Dr. Moore, Nelson was “not capable of

doing his old job.” (AR vol. 3 at 117-19.)

       During an appointment with Dr. Kiel in June of 2007, Nelson also reported that he

could no longer work as a ceiling tile installer, and he would love to work at Central Ceiling

in an administrative capacity, but management was not willing to offer him a position.

During an October 18, 2007, appointment, Dr. Kiel reported that Nelson was “desperate

and near tears” and that Nelson “clearly would like to return to work but physically

cannot.” (AR vol. 3 at 142.)

       A number of years later, in July of 2012, Dr. Kiel again saw Nelson, observing that

his physical condition had deteriorated further between 2010 and 2012, and in a

subsequent appointment on October 28, 2013, Dr. Kiel once again noted that Nelson’s

symptoms were much worse. Since conservative measures had obviously failed to relieve

his pain, Nelson was deemed a candidate for surgery at that time. However, this could

have entailed the removal the old anterior cervical plate and a new anterior cervical

discectomy and fusion, and Nelson never underwent that surgery. According to Nelson,

he turned down surgery after losing his job, although defendant disputes that joblessness




                                              6
      Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 7 of 26




played any role in his decision to forego the surgery.2 Regardless, Dr. Kiel concluded, “it

does not appear that [Nelson] can achieve gainful employment and will likely have chronic

neck pain even if he undergoes surgery.” (AR vol. 3 at 317.)



    C. Nelson’s Work History

       After his time as a ceiling tile installer, Nelson returned to working as a carpenter,

having joined the North Central States Regional Council of Carpenters, Local 314 Union

way back in 1984. However, Nelson’s last work as a carpenter ended in July of 2006.

From that date until 2012, Nelson did not work in any capacity and had no annual income.

Still, other than asking his old employer Central Ceiling for an administrative position,

there is no evidence in the record that Nelson searched for sedentary or office employment

of any kind between 2006 and 2009.

       From approximately 2012 until 2017, Nelson was able to work in a limited capacity

for the family business. Specifically, Nelson would drive and “call[] on the phone” for that

business (AR vol. 1 at 14), although the parties dispute how much Nelson earned while

doing this. Plaintiff points to Nelson’s tax returns, which show that his gross earned

income was: $4,001 in 2012; $5,357 in 2013; $3,191 in 2014; $4,388 in 2015; $4,307

in 2016; and $2,288 in 2017. In contrast, defendant points to an “annual verification of

earned income” form in which Nelson handwrote his earning actually were: $12,940 in

2013; $5,275 in 2014; $7,745 in 2015; and $8,119 in 2018. Still, there is no dispute that


2
 The underlying record states that: “Consideration was given to another surgery at that time, but
he lost his job due to inability to function at work. Unfortunately, he was not able to have this
corrected and has been jobless ever since.” (AR vol. 3 at 317.)


                                               7
      Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 8 of 26




Nelson never earned income equaling or exceeding 2,080 hours’ wage at the applicable

federal minimum wage after stopping full-time work in July 2006, and since 2017, Nelson

has neither worked nor earned money in any capacity.



   D. Nelson’s Applications for Disability Benefits

       After Nelson received a letter dated May 26, 2017, advising him of his potential

eligibility for disability benefits under the Plan, as well as providing instructions regarding

the application process. The following month, Nelson submitted a completed form, titled

“Application For Disability Benefits.” (AR vol. 1 at 2.) Further, defendant’s Pension

Analyst, Brock Wright, advised Nelson via letter dated June 26, 2017, that his request for

a disability benefit would be reviewed by the Plan’s eligibility committee on July 12, 2017.

       In July of 2017, Nelson also applied for Social Security Disability Insurance

(“SSDI”) benefits through the Social Security Administration (“SSA”). In applying for

those benefits, Nelson amended his alleged onset date to July 2017, so that he would be

considered “an individual of advanced age on the established disability onset date.” The

Trustees reviewed Nelson’s disability benefits application at their July 12, 2017, eligibility

committee meeting, but they delayed rendering a decision until after the SSA determined

Nelson’s eligibility to receive SSDI benefits.

       Phone logs show that Wright next spoke with Nelson on August 22, 2017, although

here, too, the parties dispute what information was communicated during this call.

According to plaintiff, Analysis Wright advised that Nelson would be eligible to receive an

unreduced, early retirement benefit if he submitted medical examination reports indicating

his disability. In response, Nelson did submit four such reports to the fund, although
                                                 8
      Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 9 of 26




defendant objects on the grounds that these facts were drawn from a letter written by

Nelson’s counsel, and so are inadmissible hearsay.

       Regardless, the parties agree that Nelson did eventually submit medical evaluation

reports to the fund, and all four of these reports -- two of which were completed by Dr.

Kiel, one was completed by James Nettum, M.D., and one by Mandira Mehra, M.D. --

certify that Nelson was in fact permanently disabled within the meaning of the Plan,

effective July of 2006. As discussed above, Dr. Kiel in particular had treated Nelson for a

number of years, and in his August 8, 2016, Medical Examination Report, Kiel expressly

finds the nature of Nelson’s disability to be “severe neck pain” due to arthritis, weakness

of the right arm due to nerve damage, and back pain. (AR vol. 1 at 18-19.) Dr. Kiel’s June

16, 2017, Medical Examination Report also explains that the nature of Nelson’s disability

is “chronic severe neck pain” with limited range of motion. (AR vol. 1 at 58-59.) Similarly,

Dr. Nettum established care with Nelson on October 30, 2017, and in his February 23,

2018, Medical Examination Report, he also notes the nature of Nelson’s disability to be

“chronic severe neck pain” with limited range of motion. (AR vol. 1 at 16-17.) Finally,

Dr. Mehra appears to have examined Nelson for the first time on January 31, 2018, and

concluded that he was permanently disabled due to “chronic neck pain,” lumbar

radiculopathy, and myofascial pain on February 20, 2018. (AR vol. 1 at 20-21.) Finally,

while the Social Security Administration concluded on December 31, 2018, that Nelson

had the residual functional capacity to perform light duty work with additional exertional

limitations, it also ruled that given his age, education, and work experience, Nelson was

certainly disabled within the meaning of the Social Security Act. Nelson further provided


                                             9
      Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 10 of 26




a copy of this decision to the Trustees in January of 2019, causing them to consider once

more Nelson’s application for disability benefits at their March 13, 2019, meeting. That

same day, the Trustees informed Nelson of their decision to approve his claim for disability

benefits by letter dated March 13, 2019.

       Specifically, the Trustees approved Nelson’s disability benefits in the amount of

$200 per month. Additionally, the Trustees further awarded Nelson retroactive disability

benefits dating back to June 1, 2016, which was 12 months before his disability benefits

application. Accordingly, Nelson received a lump sum payment for $7,000 for retroactive

disability benefits via check dated April 1, 2019.        In calculating Nelson’s retroactive

disability benefit amount, the Plan utilized a “disability date” of August 1, 2006. 3 As

noted, however, the Trustees’ March 13, 2019, letter did not even mention Nelson’s right

to unreduced early retirement benefits.

       By letter dated September 9, 2019, Nelson through counsel requested that the

eligibility committee review the Trustees’ decision, in particular: (1) asking the committee

to approve additional retroactive disability benefits to his alleged disability date of July

2006; and (2) stating that “by this letter, Mr. Nelson claims Unreduced Early Retirement

Benefits, given he is totally disabled.”     (AR vol. 1 at 31.)     The eligibility committee

responded to Nelson’s request for review via letter dated October 10, 2019, denying

payment of any additional, retroactive disability benefits and acknowledging that “[y]ou



3
  This calculation was apparently made in June of 2017, which was almost two years before the
Trustees’ ultimate determination that Nelson qualified for disability benefits. Nevertheless, the
calculation reflected a determination that Nelson should have received $200 per month, which was
the amount ultimately awarded. Thus, there is no indication that the retroactive amount was ever
adjusted, nor more specifically, that Nelson’s “disability date” was ever changed.

                                              10
     Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 11 of 26




have submitted a claim on behalf of Mr. Nelson for Unreduced Early Retirement Benefits.”

(AR vol. 1 at 37.) However, the committee wrote that it had “[e]xercised its discretion to

recognize the date the Social Security Administration found Mr. Nelson to be totally and

permanently disabled under their rules (July 18, 2017) as his disability date with the

NCSRCC Pension Fund,” and further “[a]s a consequence of this decision, Unreduced

Early Retirement Benefits are not payable since Article IV, Section 4.3(h) of the Plan

requires in part that the Total and Permanent Disability must have occurred within 36

months of the last month for which contributions were payable to the Fund.” (AR vol. 1

at 38.)

          By letter dated December 9, 2019, Nelson then requested the Plan’s executive

committee to further review these claims. Specifically, Nelson’s counsel wrote:

                We represent Todd Nelson regarding his claim for Disability
                Benefits and Unreduced Early Retirement Benefits . . . . [T]he
                Fund should approve his Disability Benefits retroactive to July
                2006. Likewise, the Fund should award Unreduced Early
                Retirement Benefits . . . because Mr. Nelson’s Total and
                Permanent Disability occurred within 36 months of the last
                month for which contributions were payable to the Fund.

(AR vol. 1 at 39.) In that latter, counsel also provided the Trustees with complete copies

of Nelson’s medical records from 2006 through 2020. However, after meeting on January

16, 2020, the executive committee upheld the committee’s decision to deny Nelson’s

request          for        additional         retroactive        disability       benefits.

While offering no reasoning for their affirmance of the committee’s decision, other than

citing to provisions of the Plan, the executive committee did not even address Nelson’s

request for further review of his claim for unreduced early retirement benefits.


                                              11
      Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 12 of 26




                                         OPINION

       In the suit, plaintiff challenges both defendant’s denial of additional, retroactive

disability benefits and unreduced early retirement benefits under ERISA § 502(a)(1)(B).

Presently before the court are the parties’ cross-motions for judgment. Plaintiff’s motion

is brought under Federal Rule of Civil Procedure 56, which requires he show “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). In rendering this ruling, the court must view all facts

and draw all inferences in the light most favorable to the non-moving party. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). In contrast, defendant seeks judgment on

the administrative record under Federal Rule of Civil Procedure 52. (Def.’s Mot. (dkt.

#18); Def.’s Reply (dkt. #32) 2 (confirming that its motion should be decided under the

Rule 52 standard).) Such a motion essentially functions as a request that the court decide

the case as a bench trial on the administrative record. Hess v. Hartford Life & Acc. Ins. Co.,

274 F.3d 456, 461 (7th Cir. 2001); see also Patton v. MFS/Sun Life Fin. Distributors, Inc.,

480 F.3d 478, 484 & n.3 (7th Cir. 2007) (explaining the distinction between Rule 52 and

56 motions in an ERISA case).

       At the outset, the court need only briefly address plaintiff’s claim for retroactive

disability benefits.   In seeking a Rule 52 judgment against plaintiff as to this claim,

defendant contends that its decision allocating only twelve months of retroactive benefits

was well within its discretion as the plan administrator. (Def.’s Br. (dkt. #19) 8-13.) In

response, plaintiff explains that he is no longer seeking an order for additional retroactive

benefits in his own summary judgment motion and asserts that the court need not consider


                                             12
       Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 13 of 26




this issue. (Pl.’s Opp’n (dkt. #27) 3-4.) However, as defendant points out, plaintiff has

not amended his complaint to eliminate this claim, and his failure to respond to this

portion of its Rule 52 motion which he bears the burden of proof compels judgment against

him.    Accordingly, defendant’s motion will be granted as to plaintiff’s claim for any

additional retroactive disability benefits.

        This leaves plaintiff’s claim for wrongful denial of unreduced early retirement

benefits, on which both parties seek judgment. Beginning with plaintiff’s motion, the court

concludes that he is entitled to summary judgment for the reasons explained below.

Because plaintiff prevails even under the “more demanding” Rule 56 standard with all

inferences drawn in defendant’s favor, Hess, 274 F.3d at 461, the court must necessarily

deny defendant’s cross-motion under Rule 52. Finally, although neither party has moved

for judgment as to defendant’s remaining counterclaim, the court’s ruling effectively

resolves that claim, as well as for reasons addressed at the end of this opinion.



I. Claim for Unreduced Early Retirement Benefits

   A. Whether Nelson Submitted a “Claim”

        ERISA authorizes a plan participant or beneficiary to bring a civil action “to recover

benefits due to him under the terms of his plan, to enforce his rights under the terms of

the plan, or to clarify his rights to future benefits under the terms of the plan.” ERISA

§ 502(a)(1)(B) (codified at 29 U.S.C. § 1132(a)(1)(B)). Typically, for this reason, the

analysis of an ERISA claim starts out with a discussion of the appropriate standard of

review applicable to the plan administrator’s decision. In this case, however, a threshold



                                              13
      Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 14 of 26




question must first be addressed: whether Nelson ever actually submitted a claim for

unreduced early retirement benefits, since an employee’s “claim” for benefits triggers

ERISA’s claim procedure. See ERISA § 503 (codified at 29 U.S.C. § 1133 (“[E]very

employee benefit plan shall (1) provide adequate notice in writing to any participant or

beneficiary whose claim for benefits under the plan has been denied, setting forth the specific

reasons for such denial, written in a manner calculated to be understood by the participant,

and (2) afford a reasonable opportunity to any participant whose claim for benefits has been

denied for a full and fair review by the appropriate named fiduciary of the decision denying

the claim.”) (emphases added). If Nelson never submitted a claim for benefits, then

arguably there has been no denial of benefits for the court to review.

       In the first of a series of oddly inconsistent arguments for a plan administrator with

a fiduciary duty to its participants, defendant initially contended that the administrative

process was “non-existent” because Nelson did not actually apply for early retirement

benefits, and, therefore, the Trustees had no obligation to issue a determination as to his

eligibility. (Def.’s Opp’n (dkt. #19) 14-15.) The implication of this argument is that

Nelson never submitted a claim for benefits sufficient to trigger the ERISA process. In its

reply brief, however, defendant specifically concedes that Nelson submitted a “claim” for

unreduced early retirement benefits under ERISA, but maintains that he did not submit a

“proper benefit application” as required by the Plan to be considered eligible for those

benefits. (Def.’s Reply (dkt. #32) 6-7.)

       This “distinction” appears to have arisen out of defendant’s or its counsel’s attempt

to work around the fact that the eligibility committee expressly acknowledged Nelson’s


                                              14
      Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 15 of 26




submission of a “claim” for unreduced early retirement benefits in its October 2019 letter.

(See AR vol. 1 at 37 (“You have submitted a claim on behalf of Mr. Nelson for Unreduced

Early Retirement Benefits.”).) Whether or not there is any meaningful distinction between

a “claim” for benefits under ERISA and a “proper benefit application” under the Plan, 4

defendant has plainly waived any argument that Nelson failed to establish the former, and

so the court will proceed based on his having asserted a proper claim for unreduced early

retirement benefits, duly triggering the ERISA process.



    B. Standard of Review

       Having disposed of this threshold issue, the court turns to the proper standard of

review to be applied to North Central’s denial of Nelson’s claim for benefits. The general

rule is that a denial of benefits challenged under ERISA “is to be reviewed under a de novo

standard unless the benefit plan gives the administrator or fiduciary discretionary authority

to determine eligibility for benefits or to construe the terms of the plan.” Firestone Tire &

Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). In such a case, the court must review that

decision under an “arbitrary and capricious” standard. Id. However, when an administrator

fails to render a decision in compliance with ERISA timing regulations, the standard of

review reverts back to de novo. Fessenden v. Reliance Standard Life Ins. Co., 927 F.3d 998,




4
  The implementing regulations to ERISA provide that “a claim for benefits is a request for a plan
benefit or benefits made by a claimant in accordance with a plan’s reasonable procedure for filing
benefit claims.” 29 C.F.R. § 2560.503-1(e). Here, the Plan provides that a participant must apply
“for an Early Retirement Benefit on a form prescribed by or satisfactory to the Trustees.” (AR vol.
1 at 153.) At minimum, this would certainly suggest that a proper claim under ERISA with the
Plan’s reasonable application procedures are closely connected.


                                               15
      Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 16 of 26




1001 (7th Cir. 2019) (explaining that “in the absence of a decision to which it could defer,”

a district court has “no choice but to review the claim de novo”).

       Here, there is no dispute that the Plan gives the Trustees the discretionary authority

to determine benefits eligibility. However, because the plan administrator did not issue a

timely decision regarding Nelson’s claim for unreduced early retirement benefits, this

court’s review reverts back to a de novo standard. In particular, the eligibility committee

specifically concluded that Nelson was not eligible for unreduced early retirement benefits,

but the executive committee failed on review to issue any decision as to Nelson’s retirement

benefits claim; instead, the committee discussed only his claim for additional, retroactive

disability benefits. Under ERISA regulations, a plan administrator must notify a claimant

of the plan’s benefit determination within 60 days after receipt of the claimant’s request

for review. 29 C.F.R. § 2560.503-1(i)(1)(i). Moreover, the Plan at issue mirrors this same

requirement, stating that the executive committee must notify a participant of their

determination within 60 days of the participant’s request for review.

       The administrative records shows that Nelson (through counsel) requested a review

of the eligibility committee’s denial of his claim for unreduced early retirement benefits on

December 9, 2019. The record also shows that the executive committee never rendered a

final determination as to that claim.5 Accordingly, this court’s review of Nelson’s claim for



5
 Defendant contends that, “[b]y upholding the Eligibility Committee’s decision without additional
reasoning, the Executive Committee clearly indicated that it agreed Nelson became totally and
permanently disabled in 2017.” (Def.’s Reply (dkt. #25) 12.) However, there is nothing “clear”
about this. The executive committee letter spends plenty of time explaining why it was denying
Nelson’s request for additional retroactive disability benefits, including reiterating the same reasons
proffered by the eligibility committee. (AR vol. 1 at 45.) Under these circumstances, defendant’s
argument that the executive committee’s complete silence as to Nelson’s express request for review

                                                 16
     Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 17 of 26




unreduced early retirement benefits under the de novo standard. See Fessenden, 927 F.3d

at 1007 (remanding back to district court for de novo review of the plaintiff’s claim where

plan administrator failed to issue timely decision).



   C. De Novo Review of Denial of Unreduced Early Retirement Benefits

       Turning then to the merits, the question before the court under the de novo

standard of review is whether North Central’s denial of Nelson’s claim for unreduced early

retirement benefits was correct. Olson v. Comfort Sys. USA Short Term Disability Plan, 407

F. Supp. 2d 995, 1009 (W.D. Wis. 2005) (citing Wilczynski v. Kemper Nat. Ins. Companies,

178 F.3d 933, 935 (7th Cir. 1999)). There appears to be no dispute that Nelson meets at

least some of the eligibility requirements in that: he had twenty years of continuous service

prior to July of 2006; he had reached the age of 55 by the time he submitted his claim; and

he was totally and permanently disabled at the time he submitted his claim. Rather, the

parties’ dispute turns on whether Nelson’s disability occurred within 36 months of the last

month for which contributions were made on his behalf (referred to in this opinion as the

“contribution requirement”).     There is also a dispute over whether Nelson properly

“applied for an Early Retirement Benefit on a form prescribed by or satisfactory to the

Trustees” (referred to in this opinion as the “application requirement”). Thus, the court

addresses each requirement below.




of his claim for unreduced early retirement benefits somehow means that they agreed with the
eligibility committee’s determination is wholly unavailing.

                                             17
     Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 18 of 26




       1. Contribution Requirement

       Plaintiff argues that he became disabled on July 11, 2006, after suffering a neck

injury while lifting tiles at work. Because July of 2006 was the last month in which

contributions were made to the Plan on his behalf, if this onset date were correct, Nelson

would satisfy the contribution requirement. In contrast, defendant maintains the eligibility

committee’s determination that Nelson became disabled on July 18, 2017 -- the date that

SSA found him to be disabled -- is the correct date, which would put him past the time in

which he could satisfy the contribution requirement. As set forth below, the undisputed

evidence unambiguously establishes that Nelson met the contribution requirement.

       First, North Central itself determined that Nelson met the contribution requirement

in deciding his claim for disability benefits. To qualify for disability benefits under the

Plan, a participant must be deemed to have suffered from a total and permanent disability

within 24 months of the last date that contributions were paid on his behalf to the Fund

-- a more stringent requirement than the 36-month period required for unreduced early

retirement benefits. Thus, in approving Nelson’s original application for disability benefits,

North Central necessarily determined that he met the contribution requirement for

unreduced early retirement benefits.

       To reconcile this obvious inconsistency, defendant now takes the position that:

              The Trustees granted Nelson’s disability pension application,
              though they concluded Nelson became totally and
              permanently disabled in 2017, because they ignored the Plan
              requirement that to qualify for disability benefits Nelson must
              have become totally and permanently disabled within 24
              months of the last month for which contributions were payable
              on his behalf to the Fund; rather than because they found
              Nelson had become disabled by 2008 or earlier.

                                             18
     Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 19 of 26




(Def.’s Reply (dkt. #32) 10.) However, this position is completely unsupported by the

record as there is nothing in the Trustees’ grant of disability benefits suggesting that they

waived the contribution requirement. To the contrary, records showing North Central’s

disability benefits calculations suggest that defendant considered August 1, 2006, to be

Nelson’s disability onset date. Thus, defendant’s present argument appears to be nothing

more than a post hoc rationalization to avoid an unfavorable determination.

       Second, in addition to North Central’s own determination, plaintiff’s alleged onset

date is amply supported by Nelson’s medical record and his work history. Indeed, Nelson

produced four medical examination reports that unanimously certified his permanent

disability status within the meaning of the Plan began in July 2006 due to chronic neck

pain and related issues. Additionally, contemporaneous medical records confirm Nelson’s

continued and consistent reports of pain and functional limitations. The objective medical

evidence includes imaging and physical exams, as well as attempted but unsuccessful

treatment efforts.

       While defendant emphasizes that Dr. Kiel and other medical experts opined that

Nelson should be limited to sedentary work with various exertional restrictions, rather than

limiting him from work entirely, the Plan does not consider “disability” in a vacuum.

Rather, the participant’s permanent physical and mental limitations must be assessed in

the context of the labor market to determine whether he or she could engage in “any regular

occupation or employment for remuneration or profit.” By way of example, under the

Social Security Act, individuals limited to sedentary work may be found to be disabled in

light of their age, education, and previous work experience. 20 C.F.R. Pt. 404, Subpt. P,


                                             19
      Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 20 of 26




App. 2 § 201.00 (medical-vocational guidelines). Thus, the sedentary limitations provided

by Nelson’s treatment providers in 2006 and 2007 do not contradict the more specific

conclusions in the medical examination reports finding Nelson permanently disabled

within the meaning of the Plan.

       Third, Nelson’s inability to maintain a regular occupation is borne out by the record.

Despite his expressed desire to continue working, the most Nelson could manage was

limited work for his father’s business. Even assuming that defendant is correct that Nelson

earned between $5000 and $8000 per year from this work, that amount fell well short of

“employment for remuneration or profit” within the meaning of the Plan. Specifically, the

SPD explains that a participant engages in employment for reasonable remuneration or

profit if his income equals or exceeds 2,080 hours of wages at the federal minimum wage,

and the federal hourly minimum wage was $5.15 in 2006, $5.85 in 2007, $6.55 in 2008,

and $7.25 in 2009 to 2017.6          Thus, Nelson would have to earn $10,712, $12,168,

$13,624, and $15,080 per year, respectively, to have engaged in employment for

remuneration or profit.

       Finally, defendant hangs its hat on the onset date determined by the SSA, but it is

undisputed that this date was chosen by Nelson in order to be considered “an individual of

advanced age on the established disability onset date,” thereby making it easier for him to

qualify for SSDI benefits under an entirely different standard than the Plan’s. 42 U.S.C.



6
  As defendant points out, case law holds that “if the plan and the summary plan description
conflict, the plan controls.” Cent. States, Se. & Sw. Areas Health & Welfare Fund v. Haynes, 966 F.3d
655, 659 (7th Cir. 2020), cert. denied, No. 20-1150, 2021 WL 1602660 (U.S. Apr. 26, 2021). Here,
however, there is no conflict as the SPD’s definition of “employment for remuneration or profit” is
entirely compatible with the Plan, which lacks any definition.

                                                20
     Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 21 of 26




§ 416(i) (Under the Social Security Act, “disability” is defined as “an inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to last for a continuous period

of not less than 12 months.”). Accordingly, the SSA’s decision confirms only that Nelson

remained permanently disabled as of July 18, 2017, and has little bearing on whether Nelson

was disabled under the Plan before that date.


       2. Application Requirement

       As noted, the parties also dispute whether Nelson properly applied for unreduced

early retirement benefits under the Plan, which requires a participant to have “applied for

an Early Retirement Benefit on a form prescribed by or satisfactory to the Trustees.”

According to defendant, “form” means a “printed or typed document with blank spaces for

insertion of required or requested information.”      Because the administrative record

contains no such form as to Nelson’s claim for unreduced early retirement benefits,

defendant maintains that he cannot meet the application requirement.

       This is again an overly technical, narrow definition that would seem unworthy of a

fiduciary, especially having failed to identify an actual printed form, much less proper

notice to Nelson and other claimants of its required use. Regardless, “form” can simply

mean a “procedure” or “method.” See “Form,” Black's Law Dictionary (11th ed. 2019).

And there is nothing in the Plan itself that signals defendant’s proposed interpretation

should control. More importantly, if Nelson did in fact need to complete some additional,

fill-in-the-blank form, North Central was obligated under ERISA to inform him of this.

Specifically, the ERISA regulations state that “the plan administrator shall provide a

                                            21
     Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 22 of 26




claimant with written or electronic notification of any adverse benefit determination,”

which must set forth, among other things, “[a] description of any additional material or

information necessary for the claimant to perfect the claim and an explanation of why such

material or information is necessary.” 29 C.F.R. § 2560.503-1(g)(1)(iii) (emphasis added).

       As already discussed above, here, defendant actually admitted in writing that Nelson

made a “claim” for unreduced early retirement benefits, and in response, the eligibility

committee acknowledged his claim, denied it on the basis that Nelson allegedly did not

meet the contribution requirement, and at no time indicated to Nelson that additional

materials were required to perfect his claim. The ERISA regulations “are designed to afford

the beneficiary an explanation of the denial of benefits that is adequate to ensure

meaningful review of that denial,” including to “enable the claimant to prepare adequately

‘for any further administrative review, as well as appeal to the federal courts.’” Halpin v.

W.W. Grainger, Inc., 962 F.2d 685, 689 (7th Cir. 1992) (quoting Matuszak v. Torrington

Co., 927 F.2d 320, 323 (7th Cir. 1991)). Accordingly, the court will not now uphold

defendant’s denial of benefits on the grounds that Nelson failed to satisfy a form

requirement that was neither made available by the Plan nor communicated to Nelson.



   D. Remedy

       For all the reasons discussed above, the court concludes that North Central’s denial

of benefits was incorrect and cannot stand. This leaves only the issue of the proper remedy.

The Seventh Circuit has explained that:

              Generally, when a court or agency fails to make adequate
              findings or fails to provide an adequate reasoning, the proper
              remedy in an ERISA case, as well as a conventional case, is to
                                            22
      Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 23 of 26




               remand for further findings or explanations, unless it is so clear
               cut that it would be unreasonable for the plan administrator to
               deny the application for benefits on any ground.

Tate v. Long Term Disability Plan for Salaried Emps. of Champion Int'l Corp. No. 506, 545 F.3d

555, 563 (7th Cir. 2008) (internal quotations omitted). Based on the defendant’s own

findings, dubious arguments for upholding the denial and the undisputed facts of record,

the court finds this to be one such “clear cut” case. Indeed, North Central itself already

determined that Nelson met the contribution requirement by initially finding him eligible

for disability benefits based on an August 1, 2006, disability onset date. There is no

reasoned basis to permit defendant to use a 2006 disability date for his disability benefits

application, but then employ a 2017 date for his early retirement benefits application.7

What’s more, Nelson’s work history, medical evidence and unambiguous findings of the

medical experts overwhelmingly point to a date in July of 2006 on which he became totally

and permanently disabled as defined by the Plan.

       As to the application requirement, although defendant alluded to a “form” that it

contends Nelson should have filled out, it has never been produced, nor has defendant ever

pointed to any other substantive piece of information that it needs, but does not have, to

assess Nelson’s disability.    To the contrary, the record contains more than sufficient

information to confirm that Nelson meets all of the Plan’s substantive requirements for

unreduced early retirement benefits. Accordingly, the court concludes on de novo review




7
  Unfortunately, in a flawed attempt to reconcile this inconsistency, defendant has also brought a
counterclaim seeking to walk back its award of retroactive disability benefits to Nelson. However,
as discussed below, this award was not contrary to the terms of the Plan and defendant’s transparent
attempt to revisit its determination will be denied.

                                                23
     Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 24 of 26




that an outright award of benefits is appropriate in this case. See Holmstrom, 615 F.3d at

778-79 (awarding benefits where plan administrator had previously determined that

plaintiff was disabled and where the record provided the court with a “firm grasp of the

merits of the participant’s claim”); Halpin v. W.W. Grainger, Inc., 962 F.2d 685, 697 (7th

Cir. 1992) (affirming reinstatement of disability benefits).



II. Defendant’s Counterclaim

       Finally, as alluded to, the court’s rulings on the parties’ motions still leaves

defendant’s counterclaim unaddressed. In its counterclaim, defendant seeks a return of

the disability benefits payments North Central already made to Nelson. This claim is

purportedly brought under ERISA § 502(a)(3)(B), which permits fiduciaries of a plan to

seek “appropriate equitable relief . . . to enforce . . . the terms of the plan.” ERISA

§ 502(a)(3)(B) (codified at 29 U.S.C. § 1132(a)(3)(B)). As suggested by the plain language

of the statute, however, an ERISA fiduciary may obtain only equitable relief to enforce the

terms of a plan. Sereboff v. Mid Atlantic Medical Services, Inc., 547 U.S. 356, 361-62 (2006);

Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 213 (2002).

       An example of a scenario in which a plan fiduciary might seek relief under this

section would be a request for reimbursement for medical expenses under a subrogation

clause after a participant has recovered money from a third party for his injuries. E.g.,

Montanile v. Bd. of Trustees of Nat. Elevator Indus. Health Benefit Plan, 577 U.S. 136, 138

(2016). Similarly, an ERISA fund might be permitted to recover from persons unjustly

enriched by the fund’s negligent overpayment of funds. E.g., Luby v. Teamsters Health,

Welfare, & Pension Tr. Funds, 944 F.2d 1176, 1186 (3d Cir. 1991).
                                             24
      Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 25 of 26




       Here, defendant contends that Nelson did not become totally and permanently

disabled within the meaning of the Plan until 24 months after July of 2006, which was the

last month for which contributions were payable to the fund on his behalf, and so, he was

not actually eligible to receive any disability benefits under the Plan. As the court has

already held, however, the administrative record compels a finding that defendant’s

original conclusion was in fact correct. Thus, defendant’s counterclaim must necessarily

fail as well, because the payment of disability benefits to Nelson was not contrary to the

terms of the Plan, and defendant should not be permitted to revisit its reasonable

determination just because it does not want to pay out more benefits.

       Unfortunately, neither party expressly moved for judgment on this claim. However,

the court is inclined to deny defendant’s counterclaim sua sponte in an effort to put this

case to rest because (1) it is directed only at the court’s equitable powers, (2) it is directly

intertwined with the issues already briefed by the parties, and (3) it borders on the

frivolous. Still, since neither party really addressed this counterclaim in their submissions

to date, the court will give defendant fourteen days to provide any additional evidence or

briefing on the viability of its counterclaim in light of the court’s subsequent rulings on the

principal claims at issue.



                                           ORDER

       IT IS ORDERED that:

       1) The parties’ stipulation to supplement the administrative record (dkt. #16) is
          GRANTED.

       2) Defendant’s motion for judgment on the administrative record (dkt. #18) is
          GRANTED IN PART and DENIED IN PART in that judgment is entered

                                              25
Case: 3:20-cv-00585-wmc Document #: 33 Filed: 09/16/21 Page 26 of 26




    against plaintiff and in favor of defendant as to plaintiff’s claim for additional
    retroactive disability benefits and defendant’s motion for judgment as to
    plaintiff’s claim for unreduced retirement benefits is denied.

 3) Plaintiff’s motion for (partial) summary judgment is GRANTED (dkt. #20),
    thus entitling plaintiff to unreduced early retirement benefits prospectively, as
    well as a retroactive award of unreduced early retirement benefits commencing
    October 1, 2017, including interest.

 4) Defendant’s counterclaim is DISMISSED sua sponte by the court absent its
    submission of any additional evidence, proposed facts and legal argument on or
    before September 30, 2021.

 5) Plaintiff may move for reasonable attorney’s fees and costs once final judgment
    has been entered.

 Entered this 16th day of September, 2021.

                                    BY THE COURT:

                                    /s/
                                    __________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                       26
